Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  August 25, 2015                                                   Robert P. Young, Jr.,
                                                                               Chief Justice

                                                                     Stephen J. Markman
                                                                         Mary Beth Kelly
  151327-8(69)                                                            Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
  ACE AMERICAN INSURANCE COMPANY                                    Richard H. Bernstein,
                                                                                    Justices
  and PACIFIC EMPLOYERS INSURANCE
  COMPANY,
                 Plaintiffs-Appellees,
                                              SC: 151327
  v                                           COA: 317501
                                              Ct of Claims: 12-000096-MM
  WORKERS’ COMPENSATION
  AGENCY/DIRECTOR,
           Defendant,
  and

  DOUGLAS GREEN, Trustee, MICHAEL T. REID,
  Trustee, and KEVIN ELSENHEIMER, Trustee,
               Defendants-Appellants.
  ________________________________________

  ACE AMERICAN INSURANCE COMPANY
  and PACIFIC EMPLOYERS INSURANCE
  COMPANY,
                 Plaintiffs-Appellees,
                                              SC: 151328
  v                                           COA: 317569
                                              Ct of Claims: 12-000096-MM
  WORKERS’ COMPENSATION
  AGENCY/DIRECTOR,
           Defendant-Appellant,
  and

  DOUGLAS GREEN, Trustee, MICHAEL T. REID,
  Trustee, and KEVIN ELSENHEIMER, Trustee,
               Defendants.
  ________________________________________/
                                                                                                              2




       On order of the Chief Justice, the motion of plaintiffs-appellees for leave to file a
supplemental authority is GRANTED. The supplemental authority submitted on August
5, 2015, is accepted for filing.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.

                                        August 25, 2015
                                                                                      Clerk